 Case 18-69589-jwc       Doc 15    Filed 01/18/19 Entered 01/18/19 12:05:11          Desc
                                         Page 1 of 4


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                         )       CHAPTER 13
DELILAH ANN MCCOY                              )       CASE: A18-69589-JWC
                                               )
                                               )
                 DEBTOR                        )

            CHAPTER 13 TRUSTEE’S OBJECTION TO CONFIRMATION
                       AND MOTION TO DISMISS CASE

       COMES NOW, Nancy J. Whaley, the Standing Chapter 13 Trustee herein, and
objects to Confirmation of the plan for the following reasons:

                                              1.

        The Debtor's payments under the proposed plan are not current, thus indicating that
this plan is not feasible. 11 U.S.C. Section 1325(a)(6).

                                              2.

        The plan as proposed will extend to seventy-one (71) months, which exceeds the
sixty (60) months allowed by 11 U.S.C. Section 1322(d).

                                              3.

       The Debtor has failed to provide to the Trustee a copy of the last tax return filed
with Internal Revenue Service in violation of 11 U.S.C. Section 521(e)(2)(A).

                                              4.

       The Debtor has failed to file tax returns with the Internal Revenue Service for the
four (4) year period prior to filing in violation of 11 U.S.C. Section 1308. (2017)

                                              5.

      The Trustee requests proof of Debtor's current income in order to determine the
accuracy and veracity of the plan and/or Schedules. 11 U.S.C. Section 521(1), 11 U.S.C.
Section 1325(a)(3), and 11 U.S.C. Section 1325(b)(1)(B).
 Case 18-69589-jwc      Doc 15    Filed 01/18/19 Entered 01/18/19 12:05:11        Desc
                                        Page 2 of 4


                                            6.

      The Trustee requests proof of Debtor's $175.00 lease payment in order to
determine the accuracy and veracity of the plan and/or Schedules. 11 U.S.C. Section
521(1), 11 U.S.C. Section 1325(a)(3), and 11 U.S.C. Section 1325(b)(1)(B).

                                            7.

       The Debtor’s Chapter 13 schedules are inaccurate and/or incomplete; the Trustee is
unable to determine either the duration or feasibility of the proposed plan. 11 U.S.C.
Section 1322(d) and 11 U.S.C. Section 1325(a)(6). Specifically, Debtor's businesses are
not currently earning income.

                                            8.

       After review of scheduled income and anticipated household expenses, Debtor’s
proposed budget may fail to provide sufficient funds for ordinary living expenses in
possible violation of 11 U.S.C. Section 1325(a)(6).

                                            9.

       The Debtor has failed to provide copies of Cash Flow Reports, the Business Debtor
Questionnaire and other documents requested in writing by the Trustee and due back on
January 3, 2019, which may show lack of good faith and prevents the Trustee from
determining the accuracy and veracity of the schedules. 11 U.S.C. Section 1325(a)(3), 11
U.S.C. Section 1325(a)(6), 11 U.S.C. Section 1325(b)(1)(B) and Bankruptcy Rule 1007.

                                           10.

        The Debtor is self-employed; however, Schedule J does not include an itemization
for business expenses, thereby preventing the Trustee from evaluating feasibility in
violation of 11 U.S.C. Section 1325(a)(6).

                                           11.

        Pursuant to testimony from the Meeting of Creditors or other information received
by the Chapter 13 Trustee, it appears that Debtor has a pending or anticipated medical
malpractice lawsuit. The Chapter 13 Petition and schedules fail to fully disclose this
lawsuit or claim in violation of 11 U.S.C. Section 521 and Bankruptcy Rule 1007(h).
Further, Schedule B does not fully disclose this matter, thereby preventing the Chapter 13
Trustee from evaluating whether any existing or anticipated proceeds exceed exemption
limitations as set forth in O.C.G.A. Section 44-13-100.
 Case 18-69589-jwc      Doc 15    Filed 01/18/19 Entered 01/18/19 12:05:11        Desc
                                        Page 3 of 4


                                            12.

      It appears that Kaplan/Lewkawski represents the Debtor in a pending or anticipated
non-bankruptcy litigation. Said attorney has not been approved as special counsel by the
Bankruptcy Court in violation of 11 U.S.C. Section 328, 11 U.S.C. Section 329 and
Bankruptcy Rules 2016 and 2017.

                                            13.

        The plan fails to treat the secured claim of Georgia Department of Revenue in
violation of 11 U.S.C. Section 1322(a) and/or 11 U.S.C. Section 502(a).

                                            14.

       The Chapter 13 plan proposes to pay $5,000.00 to the Debtor’s attorney for
payment of attorney fees. The Trustee is unable to determine whether this is a reasonable
fee and requests that Debtor's counsel appear at Confirmation and be prepared to present
evidence to the Court regarding the reasonableness of the requested fee.

      WHEREFORE, the Trustee moves the Court to inquire into the above objections,
deny Confirmation of the Debtor’s plan, and to dismiss the case.

This the 18th day of January, 2019.
                                        Respectfully submitted,

                                        /s/__________________________________
                                        Maria C. Joyner
                                        Attorney for the Chapter 13 Trustee
                                        State Bar No. 118350
 Case 18-69589-jwc     Doc 15    Filed 01/18/19 Entered 01/18/19 12:05:11      Desc
                                       Page 4 of 4


                             CERTIFICATE OF SERVICE


Case No: A18-69589-JWC

This is to certify that I have this day served the following with a copy of the foregoing
Chapter 13 Trustee's Objection To Confirmation And Motion To Dismiss Case by
depositing in the United States mail a copy of same in a properly addressed envelope with
adequate postage thereon.


Debtor(s)
DELILAH ANN MCCOY
1117 ARBOR CROSSING DR
LITHONIA, GA 30058



By Consent of the parties, the following have received an electronic copy of the
foregoing Chapter 13 Trustee's Objection To Confirmation And Motion To Dismiss Case
through the Court's Electronic Case Filing system.

Debtor(s) Attorney:
SLIPAKOFF & SLOMKA, PC
se@myatllaw.com




This the 18th day of January, 2019.


/s/__________________________________
Maria C. Joyner
Attorney for the Chapter 13 Trustee
State Bar No. 118350
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303
